Citation Nr: 1205666	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the calculation of the Veteran's indebtedness due to overpayment of VA compensation benefits in the amount of $652.67 is correct. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to August 1974.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which determined that an indebtedness had been created due to an overpayment of VA compensation benefits, following the Veteran's failure to timely report to VA his incarceration for a felony conviction. Through July 2007 correspondence, VA's Debt Management Center informed him that the amount of indebtedness was $652.67.

Thereafter, the Veteran filed a timely January 2008 Notice of Disagreement (NOD) with the issue of the creation of the overpayment. See Schaper v. Derwinski,             1 Vet. App. 430, 437 (1991) (right of claimant to contest the amount of indebtedness before VA makes any offset to his payment of benefits). The instant claim is limited to that of the validity of the indebtedness. In written correspondence received in June 2009 and November 2011, the Veteran raised the issue of entitlement to waiver of overpayment. This issue has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

During pendency of this case, in a February 2010 rating action, the RO granted another claim then on appeal for entitlement to nonservice-connected pension. Hence, that matter is no longer before the Board. 

There is however a new matter requiring referral to the RO for initial adjudication. Apart from the issue which the Board presently decides, there is a history of a separate indebtedness of $20,671.00 having been created in 2001.  The indebtedness was established due to an overpayment of VA pension benefits from December 1997 to September 2001, when the Veteran did not timely report extra earned income for that time period which would have disqualified him from receiving any form of pension. Currently, the Veteran calls into question the validity of this earlier debt. He repeatedly inquires as to why the debt appears to be twice the amount that he believes it should be. Ordinarily, the creation of a debt almost a decade ago would be considered a settled matter, one which the Veteran would face procedural hurdles in filing a timely appeal some eight to nine years later. There is also a final January 2002 rating decision of the RO Committee on Waivers and Compromises (COWAC) denying a claim for waiver of overpayment of the $20,671.00 indebtedness. It is further apparent however, that the Veteran even at that time was also contesting the validity of the debt, not just requesting waiver of the full amount. Thus, there is sufficient basis to ascertain a pending unadjudicated claim contesting the calculation of the amount of indebtedness from 2001. The RO has not yet formally adjudicated this claim regarding the validity of the debt for the Veteran's first period of indebtedness. Hence, the matter must be referred to the RO for initial adjudication.  


FINDING OF FACT

1. The Veteran was incarcerated following conviction for a felony on        November 3, 2006. 

2. The Veteran did not timely inform VA of these circumstances. The RO learned of the Veteran's status through independent means in April 2007.

3. Following an approximate 60-day notice period, the RO on July 1, 2007 took action to reduce the Veteran's rate of disability compensation to the 10 percent level, effective January 3, 2007, the 61st day of incarceration following his conviction for a felony.


CONCLUSION OF LAW

The RO properly calculated the amount of the Veteran's indebtedness at $652.67 following the overpayment of VA compensation benefits during a period of incarceration. 38 U.S.C.A. § 5313(a) (West 2002 & Supp. 2011); 38 C.F.R.                   § 3.665(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)        must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In this case, the Board decides the claim at hand on the basis that the legal criteria for creation of an overpayment in the contested amount have been met. There is no material factual dispute present, or for that matter any factual issue to resolve. Where as here, the outcome of a case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice       was not required where evidence could not establish entitlement to the benefit claimed).

As one additional point of consideration regarding proper development of this claim, the Veteran's designated representative has specifically requested that          the Board obtain the Income Verification Match (IVM) file pertaining to the Veteran before deciding the instant claim. Upon consideration of this request,       the Board does not deem this a necessary action, since the IVM file would only contain information regarding accurate depiction of the Veteran's sources of personal income, information that does not have any relevance to this case as to the underlying circumstances for creation of the debt. Thus, adjudication of this claim may fairly proceed on the merits. 

Under pertinent VA law, any individual who is entitled to compensation or to dependency and indemnity compensation and who is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period in excess of sixty days for conviction of a felony (where, as here, committed after October 7, 1980) shall not be paid such compensation or dependency and indemnity compensation, for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, in an amount that exceeds (A) in the case of a veteran with a service-connected disability rated at 20 percent or more, the rate of compensation payable under section 1114(a) of this title; or (B) in the case of a veteran with a service-connected disability not rated at 20 percent or more or in the case of a surviving spouse, parent, or child, one-half of the rate of compensation payable under section 1114(a) of this title. 38 U.S.C.A. § 5313(a) (West 2002 & Supp. 2011). See also 38 C.F.R. § 3.665(a) (2011). 

In view of the applicable law, the Board finds that the establishment of indebtedness in the calculated amount of $652.67 was valid. The record indicates that the RO essentially complied with all binding law and procedures with regard to the circumstances that led to the creation of the debt. 

Prior to the events that led to creation of indebtedness, the Veteran was in receipt of service-connected VA disability compensation benefits at the level of 20 percent.

On April 3, 2007, the RO received notification from the Oklahoma Department of Corrections that the Veteran had been incarcerated at a state correctional facility on January 16, 2007 for the offense of Driving a Motor Vehicle Under the Influence of Alcohol, a felony. There was also accompanying documentation which reflected that the actual date of conviction had been in January 19, 2005.

Thereafter, the RO sent April 2007 correspondence to the Veteran initially proposing to reduce his compensation benefits to the rate of 10 percent                        (in accordance with 38 C.F.R. § 3.665(a)) effective from March 21, 2005, which was an effective date 61 days following the conviction of a felony (and presumed incarceration).

In June 2007, the Veteran responded through providing a written statement from an official with the Oklahoma Department of Corrections verifying that the Veteran in January 2005 had originally been sentenced to a five-year suspended sentence following his felony conviction, and had been released from incarceration on that date. Thereafter, on November 3, 2006 the Veteran was arrested for a probation violation. On December 5, 2006, the suspended sentence was revoked to incarceration. The Veteran then remained incarcerated until formally received at a state correctional facility on January 16, 2007. He remained incarcerated at that time.

In his accompanying June 2007 statement, the Veteran cited the aforementioned correspondence from a state official and contested the RO's proposed decision to reduce his benefits effective March 21, 2005.

Then through a June 2007 letter to the Veteran, the RO informed him that it had now implemented the reduction in benefits to the rate of 10 percent based upon incarceration for a felony effective from January 3, 2007, the 61st day following the start of his incarceration on November 3, 2006. The RO's decision explained that this revised finding took into account the new evidence which the Veteran had provided. A separate letter the next month from VA's Debt Management Center informed the Veteran that the amount of the debt was $652.67.

The Veteran's representative filed on the Veteran's behalf a timely NOD with the calculation of the amount of indebtedness. 

Presently, upon review of this case, the Board cannot find any deficiency with          the RO's calculation of the debt, including whether due to any legal error. As to creation of the overpayment, the RO in its June 2007 decision properly recognized January 3, 2007, the 61st day following incarceration for a felony, as the date upon which reduction in compensation from 20 to 10 percent was to begin. 38 C.F.R.            § 3.665(a). The RO also properly recognized that this reduction in benefits had to be made retroactive up until July 1, 2007, given that the Veteran did not timely report his incarcerated status and this fact was not otherwise discovered until April 3, 2007, and given that another period of approximately 60-days notice had to be afforded to the Veteran within which he had the right to contest the proposed notice of reduction in compensation benefits. During this time frame, from January 3, 2007 through June 30, 2007, the difference between compensation at the 20 percent and 10 percent rates ($225 monthly for the former, and $115 for the latter, per the 2007 VA Compensation and Pension rates, effective December 1, 2006) equated to $682.33. When subtracted from the total amount the Veteran already had been erroneously paid of $1,335.00, the resultant overpayment was $652.67. Thus, there is plainly evidentiary support for arriving at $652.67 as the calculated amount of indebtedness. The Veteran does not appear to raise any substantive arguments to this calculation of the debt. Rather, most of his initial concern justifiably surrounded the RO's April 2007 proposed reduction in compensation benefits, which listed the incorrect effective date of reduction, later amended through the RO's June 2007 decision implementing the reduction. Indeed, the primary focus of much of the Veteran's correspondence with the Board has been to contest an earlier and unrelated debt created in 2001 by an overpayment of nonservice-connected pension benefits, which as stated previously, is the subject of a distinct claim which               the Board is referring to the RO for initial consideration and adjudication. 

As to this claim regarding the propriety of the calculation of the indebtedness in amount of $652.67, the claim is being denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law).
 




ORDER

The RO properly calculated the Veteran's indebtedness due to overpayment of VA compensation benefits at the amount of $652.67. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


